SHIRLEY S. ABRAHAMSON, J.
(dissenting). After very good police work in capturing a burglary suspect, the judicial process has unfortunately produced a mangled record that cannot justify admitting into evidence all items the police seized from the defendant.
This is not the proverbial case that raises the cry that the criminal goes free because the constable has committed a technical blunder. This is a case in which many blundered, and the blunders are not mere technicalities. Regardless of the court’s decision on the suppression of evidence, the defendant does not go free. The defendant has already, or nearly, finished serving a five-year prison sentence for this crime. If some of the evidence is suppressed, as Circuit Court Judge Gram, the court of appeals, and I say it should be, and if there is a new trial (which is unlikely), enough evidence remains to convict.
In this case:
A police officer has testified at two proceedings to two different versions of the search of the defendant and the seizure of items.
*128The circuit court (Judge Gram presiding) initially stated one finding of fact and then finally adopted another.
The majority opinion adopts two (and perhaps three or four) alternate versions of the facts, all versions differing from the facts finally adopted by the circuit court.
The majority opinion contravenes a prior order this court issued in this case.
Upon concluding that the police officer’s testimony at the first hearing was inadequate to support the admissibility of the evidence seized, this court ordered a second hearing. After conducting this second hearing, the circuit court made findings accepting certain parts of the officer’s testimony at the first hearing and other parts of the testimony at the second hearing.
Instead of applying the law to the facts as found by the circuit court, the majority says that on the basis of the officer’s testimony at either hearing, no evidence should be suppressed. In so holding, the majority ignores not only the findings of the circuit court, but also this court’s order of May 17, 1985, in which we concluded that the officer’s testimony at the first hearing was inadequate to justify a suppression order.
Because I conclude that the majority has ignored the circuit court’s findings of fact and an order of this court, I cannot join the opinion. I would affirm the circuit court’s decision to admit two watches and suppress one watch.
► — i
I turn first to that part of the majority opinion that apparently accepts as fact the officer’s testimony at the *129first hearing that the officer “felt” three watches in the defendant’s pockets on a Terry stop pat-down for weapons and that after the pat-down, and after the officer removed the watches from the defendant’s clothing to observe the jewelry store tags, the defendant was arrested.1
*130The majority mistakenly concludes that the circuit court accepted the officer’s testimony at the first hearing. At 9, note 4, and at 13,17.
On June 11, the circuit court said it was assigning “greater credibility to the officer’s testimony given the first time around than the second time around.” On June 14, however, the circuit court reconsidered the officer’s testimony at the first hearing and concluded that it believed part of the officer’s first testimony and part of the officer’s second testimony. The majority fails to describe the circuit court’s findings and rulings at the June 14 proceeding.
On June 14 the circuit court stated that it believed the police officer’s first testimony that all three watches were found in a single protective search of the defendant (a pat-down for weapons) and further believed the police officer’s second testimony that two of the watches came into plain view when the defendant extended his arms for the pat-down. Thus the circuit court made the following findings of fact: two watches were in plain view on the defendant’s wrists during the pat-down and the third watch was found in the defendant’s pocket on the pat-down before an arrest. See Record 17 at 3, 4, 5, 6, 9. In keeping with this finding the circuit court allowed into evidence the two watches found on the wrists (plain view) and suppressed the third watch *131found in the pocket, concluding that the seizure of the third watch exceeded the scope of a pat-down search.2
Had the circuit court accepted, as the majority contends, the first testimony that the officer “felt” all three *132watches in the defendant’s pocket on the pat-down, at 5, 14, the circuit court would have treated all three watches in the same way — either suppressed them all or admitted them all. The circuit court treated the watches differently because it did not accept the officer’s testimony at the first hearing in toto.
My statement of the circuit court’s factual findings at the June 14 proceedings coincides with the statement of both the state and the defendant. See state’s supplemental brief, p. 7; defendant’s supplemental brief, pp. 8-9. The circuit court, to use the state’s phrase, made a “determination of selective credibility,” Supplemental brief, p. 8, note 4, as the circuit court had every right to do.3 This court, as the state’s brief correctly recognizes, is bound by the circuit court’s findings of fact, unless we can declare the findings clearly erroneous. We cannot make such a declaration in this case.4
Because the majority’s first alternative version of the facts conflicts with the circuit court’s final findings of fact, I cannot join the majority.
Even if I were to accept the facts developed at the first hearing and accepted by the majority, I could not *133accept the majority’s holding that the seizure of the watches is constitutional. At 11,12,13,15.
The majority reasons that the officer could seize the three watches because the officer could determine by pat and feel (plain view by touch) that the objects in the pocket were stolen watches. This reasoning and the majority’s holding contradict this court’s order of May 17, 1985 in which the court stated that the officer’s testimony at the first hearing was “ambiguous” and that “a decision regarding the legality of the seizure of the watches and therefore the legality of the arrest cannot be reached fairly on the basis of the present record....” Order, p. 5. The majority gives no reason or explanation for contradicting this court’s prior order.
The majority might be able to rely on its pat-and-feel plain-view-by-touch test if additional evidence had been presented at the second hearing to supplement that given at the first hearing.. The officer’s testimony of the second hearing, however, adds nothing to indicate that he discovered any of the watches by sense of feel. The one watch found in the defendant’s clothing was, according to the officer’s second testimony, “recovered ... from [the defendant’s] right jacket pocket... during a custodial search.” (Emphasis added.)
The circuit court correctly noted that accepting the officer’s testimony at the first hearing “leaves us in a situation where many of the questions that the Supreme Court posed [in its May 17 order] have not been responded to.” I conclude, as did Judge Gram, the court of appeals and this court in its May 17 order, that the testimony at the first hearing does not justify a finding that the officer could identify a watch on a protective pat-down by feeling an object though the defendant’s clothing. '
*134hH l-H
I now turn to that part of the majority opinion that apparently accepts as fact the officer’s testimony at the second hearing that the officer saw two watches on the defendant’s wrists at the pat-down and then found the third watch in the defendant’s pocket during a custodial search after the defendant was arrested. At 7,15,16.
If these were the facts found by the circuit court, I would agree with the majority that all three watches were admissible. But this version of the facts contravenes the circuit court’s findings of June 14. As I explained previously, the circuit court never fully accepted all of the officer’s testimony at the second hearing. The circuit court found that the officer discovered all three watches at the pat-down before arrest; two watches were on the defendant’s arms, the third watch was in the defendant’s pocket. I believe this court is bound by the circuit court’s findings of fact.
III.
The question remains what the court should do with this case on this record.
The defendant has expressed dissatisfaction with the circuit court’s determination of selective credibility and the confusion evident in the record and in the circuit court’s “two” findings. He urges this court to adopt the June 11 finding of the circuit court and conclude, as we did in our May order, that the state did not bear its burden of proving that the seizures complied with constitutional requirements. I am not persuaded this is the correct course.
*135The state has also expressed dissatisfaction with the circuit court’s determination of selective credibility, but concludes correctly, in my opinion, that “we are bound by the findings of the lower court.” State’s supplemental brief, p. 8, note 4.
On the basis of the circuit court’s findings, which I think this court must accept, I would affirm the circuit court’s decision that the two watches on the defendant’s arms are admissible and the third is not.
I would also suppress the jewelry case. The police officer gave different testimony at the two hearings regarding the seizure of the case, the defendant gave his version of the seizure of the case, and the circuit court made no findings of fact. I do not reach the issue of inevitable discovery because of the conflicting testimony, the circuit court’s failure to make findings of fact, and the state’s seeming reliance on a plain-view-search-incident-to-arrest theory and not inevitable discovery. For the reasons set forth, I dissent.
I am authorized to state that CHIEF JUSTICE NATHAN S. HEFFERNAN joins this dissent.

 The majority describes the officer’s testimony at the first proceeding differently at different places. Sometimes the majority says the officer felt watches, placed the defendant under arrest and then removed the watches from the defendant’s person. At 5. Other times the majority says the officer felt watches, removed them from the pocket and observed the jewelry tags and then arrested the defendant. At 15. Still other times the majority says the officer saw or felt the watches. At 14. At 17, where the majority concludes the officer felt three watches. Although the officer’s first testimony is ambiguous — which is why we remanded for a second hearing — the officer expressly testified he felt three watches.
The officer’s entire direct (and relevant) testimony at the first hearing relating to frisking the defendant and finding the watches is as follows:
“Mr. Blinka [of the district attorney’s office]:
“Q. What side of the car did he get out of?
“A. The passenger side.
“Q. What did you do then?
“A. I conducted a patdown for weapons for my own protection and the protection of suspect and other persons in the area since there were felony suspects and during the patdown I observed or I felt several objects.
“Mr. Foust [defense counsel]: I will stipulate that was felt and what was found in the car came to be evidence in this case.
“Mr. Blinka:
“Q. Specifically, what did you feel?
“A. I felt watches.
“Q. How many watches?
“A. 3.
“Q. Did these watches have any other distinguishing characteristics about them?
*130“A. Yes. They had tag numbers and the name of the Stedlar’s, I think it was Stedlar’s Jewelry.
“Q. What did you do after finding these items?
“A. Placed the subject under arrest for burglary.
“Q. Had you placed Mr. Washington under arrest for burglary prior to that time?
“A. At that time he was only a suspect. I didn’t arrest him.”


 On June 14 Judge Gram ruled on the testimony and evidence as follows:
“The Court: We talked about all of the watches. Now, he had some watches on his wrist... which I think are a little different than watches in his pockets ... Okay, the motion to suppress is granted, but for those things that were seized as a result of exceeding the type of search that’s authorized under the statute. Now, that would be for property that’s in the pockets, not something that’s on the wrist, because that they can just see... I came to the conclusion on the testimony that I heard, what we had was a search under — well, what is that section of the statutes — 968.25. That was the conclusion that I came to, and that limits it to a search for weapons. And I felt that anything found in the pockets went beyond the scope of a search for weapons in terms of watches... Now, as I understand it, there were three watches seized as a result of that search. Two of which had nothing to do with the search in the judgment of this Court because they were clearly exposed on the arms and apparently there was one watch in a pocket. It’s the watch in the pocket that the Court is suppressing....
“Defense Counsel:... Now, if I understand the Court correctly, the Court said it would accept his [the police officer’s]first hearing testimony in preference to the more recent testimony. Am I right in that regard?
“The Court: I said that, but I said it in relation to a particular situation, and that particular situation was the first time he testified in effect that he was making a Terry-type search. This time he testified that first he made the Terry-type search, then he determined what was in the car, then he placed him under arrest, and then he made a second search pursuant to a lawful arrest. And I guess really what I said is that the officer — this Court is considering the officer’s testimony frozen as what it was the first time around as far as that — whether there was one search or two searches. It’s this Court’s finding that there was one search, that was a search pursuant to the statute, and that search was one that was limited for weapons as the Supreme Court had indicated in their discussions.” Record 17 at 3,4,9,10,11.


 This court has said many times that the circuit court determines credibility and can select the testimony it chooses to believe. State v. Prober, 98 Wis. 2d 345, 359, 297 N.W. 2d 1 (1980); Kohlhoff v. State, 85 Wis. 2d 148, 154, 270 N.W. 2d 63 (1978); Nabbefeld v. State, 83 Wis. 2d 515, 266 N.W. 2d 292 (1978).


 A cardinal rule is that an appellate court cannot make findings of fact on conflicting testimony and that an appellate court must accept the circuit court’s findings of fact unless the circuit court’s findings are clearly erroneous. The majority cannot declare the circuit court’s findings clearly erroneous because the record in this case poses a question of the witnesses’ credibility, and the circuit court, not this court, judges credibility.